United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATIONMEDICAL
CENTER, Redding, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-555
Issued: June 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 9, 2013 appellant filed a timely appeal from an October 4, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that his right thumb or
left ring finger conditions were caused by factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of an October 4, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 16, 2012 appellant, then a 56-year-old physician, filed an occupational disease
claim, alleging that he had sustained injuries to his right thumb and left ring finger as a result of
repeated use of the endoscope.
In an August 10, 2012 letter, OWCP advised appellant of the deficiencies in his claim. It
requested that he submit a physician’s opinion supported by a medical explanation addressing
how the reported work activity caused his medical condition.
In response, appellant submitted an August 29, 2012 medical report signed by
Dr. Stephen P. Ferraro, Jr., a Board-certified hand surgeon, who diagnosed appellant with tennis
elbow, thumb trigger and noted complaints of shoulder and carpometacarpal pain. A
September 5, 2012 physical therapy note, signed by Alex von Dachenhausen, a physical
therapist, which provided the same diagnosis.
By decision dated October 4, 2012, OWCP accepted that the alleged employment factors
occurred. It denied appellant’s claim finding that he submitted insufficient medical evidence to
establish that the claimed conditions were causally related to his employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

2

evidence. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.6
ANALYSIS
OWCP accepted that appellant performed the alleged employment activities requiring
repeated use of his hand. The Board finds that he has not submitted sufficient medical evidence
to establish that his diagnosed conditions were caused by his work activities.
Section 8101(2) of FECA provides that the term “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law. A physical therapist is
not a “physician” as defined under FECA and any opinion regarding causal relationship is of no
probative medical value.7 As such the September 5, 2012 note signed by Alex von
Dachenhausen is of no probative value, as he is a physical therapist, not a physician within the
meaning of FECA.
Dr. Ferraro’s medical note provided several diagnoses of appellant’s condition, but it is
of limited probative value. To be of probative value, a physician must relate a complete factual
and medical history of injury, and explain how the implicated employment factors caused the
diagnosed condition. Dr. Ferraro’s report did not provide a factual or medical history, did not
recite appellant’s employment activities or provide any medical rationale explaining how his
employment caused or contributed to the diagnosed conditions. The Board has held that medical
reports lacking a rationale on causal relationship have diminished probative value.8 As such, this
report is of limited probative value.
Appellant did not submit sufficient medical evidence from a physician addressing how
diagnosed conditions were causally related to the claimed employment activities. He has not met
his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that his
claimed conditions were sustained in the performance of duty.

6

Id.

7

See Roy L. Humphrey, 57 ECAB 238 (2005).

8

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).

3

ORDER
IT IS HEREBY ORDERED THAT the October 4, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 10, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

